United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 08-1917
                                   ___________

Leslie Adjepong,                       *
                                       *
             Petitioner,               *
                                       * Petition for Review of
       v.                              * an Order of the Board
                                       * of Immigration Appeals.
                    1
Eric H. Holder, Jr., Attorney General *
of the United States,                  * [UNPUBLISHED]
                                       *
             Respondent.               *
                                  ___________

                             Submitted: October 15, 2009
                                Filed: October 15, 2009
                                 ___________

Before WOLLMAN, RILEY, and SMITH, Circuit Judges.
                           ___________

PER CURIAM.

      Leslie Adjepong, a citizen of Ghana, seeks review of an order by the Board of
Immigration Appeals dismissing his appeal from an immigration judge’s decision
holding Adjepong removable under both 8 U.S.C. § 1227(a)(1)(C)(i) and
§ 1227(a)(3)(D). Because Adjepong did not challenge his removability under



      1
       Eric H. Holder, Jr. has been appointed to serve as Attorney General of the
United States, and is substituted as respondent pursuant to Federal Rule of Appellate
Procedure 43(c).
§ 1227(a)(1)(C)(i) in his appeal to the Board or in his brief to this court, we deny the
petition for review. See 8th Cir. R. 47B.
                        ______________________________




                                          -2-